Citation Nr: 0119199	
Decision Date: 07/24/01    Archive Date: 07/31/01

DOCKET NO.  99-25 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased evaluation for bilateral hearing 
loss, currently evaluated as noncompensable.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel






INTRODUCTION

The veteran had active service from January 1960 to April 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Phoenix, Arizona.  In October 1999, the RO received a timely 
notice of disagreement and issued a statement of the case.  
The veteran filed a timely substantive appeal in December 
1999. 

The Board, in a June 1984 decision, granted the veteran's 
initial claim for service connection for bilateral hearing 
loss.  The RO in Huntington, West Virginia, rated the 
disability as noncompensable in July 1984.  Since the July 
1984 evaluation, the veteran has filed one claim for an 
increased rating for bilateral hearing loss, which is 
currently the subject of this appeal.


FINDINGS OF FACT

1.  The regional office has obtained all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal.

2.  The veteran's service-connected left ear hearing loss is 
manifested by hearing at level II or better; the veteran's 
service-connected right ear hearing is manifested by hearing 
at level I or better.


CONCLUSION OF LAW

The schedular criteria for a compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.321, 4.7, 4.85 
Diagnostic Code 6100 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Veterans Claims Assistance Act

The Board finds that the claim has been adequately developed 
pursuant to the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (hereafter the VCAA).  
In this regard, there is no indication of the existence of 
any outstanding Federal government or other record that could 
substantiate the claim for an increased rating for bilateral 
hearing loss.  Accordingly, the RO has secured a complete 
record, thereby making moot the requirement under the VCAA 
that the RO advise the claimant of how responsibilities in 
developing the record are to be divided.  Nonetheless, the RO 
did explain the respective responsibilities for gathering 
evidence by letter to the veteran dated in March 1999.  The 
VA has provided the veteran with two thorough audiometric 
examinations.  He has been advised of the rating criteria and 
of the results of the VA evaluations in the October 1999 
statement of the case and the January 2001 supplemental 
statement of the case.  These communications clearly advise 
him of the evidence needed to substantiate his claim.  The 
Board further observes that the issue in this matter is one 
in which the type of evidence that can substantiate the claim 
is very limited.  Only specific types of audiometric testing 
can support a claim for an increased schedular rating.

Increased Evaluation for Bilateral Hearing Loss

Disability evaluations are determined by the application of a 
schedular rating, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Evaluations for loss of hearing acuity are based upon the 
results of modern and scientific testing at approved 
facilities.  This testing is performed under controlled 
conditions to measure the degree of organic hearing 
impairment and the results of that testing are then compared 
to the schedular criteria which are designed to reflect, as 
nearly as possible, the average functional impairment due to 
the hearing loss in everyday situations.

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test. Examinations will be conducted 
without the use of hearing aids.  38 C.F.R. § 4.85(a).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000, and 4000 cycles per second.  
To evaluate the degree of disability from bilateral service-
connected defective hearing, the revised rating schedule 
establishes eleven auditory acuity levels designated from 
level I for essentially normal acuity through level XI for 
profound deafness.   If impaired hearing is service-connected 
in only one ear, in order to determine the percentage 
evaluation from Table VII, the nonservice-connected ear will 
be assigned a Roman Numeral designation for 
hearing impairment of I.  38 C.F.R. § 4.85, Diagnostic Codes 
6100 to 6110.  

In addition to the general criteria, based upon research VA 
has identified two circumstances where alternative tables 
could be employed.  One is where the pure tone thresholds in 
any four of the five frequencies of 500, 1000, 2000, 3000 and 
4000 Hertz (Hz) are 55 decibels (dB) or greater.  The second 
was where pure tone thresholds are 30 dB or less at 
frequencies of 1000 Hz and below, and are 70 dB or more at 
2000 Hz.  38 C.F.R. § 4.86 (2000).

Service medical records reveal that the veteran underwent 
several examinations during his military career.  As a ROTC 
cadet, the veteran underwent a training camp and appointment 
examination in June 1958, which indicated 15/15 scores 
bilaterally in both spoken and whispered voice.  The 
diagnosis of bilateral hearing loss at high tones was first 
made at his entrance examination into active duty in January 
1960.  The veteran continued to have high puretone thresholds 
at 8000 Hertz (Hz) during his annual physical examinations in 
October 1961 and August 1962.  On his separation examination 
in February 1963, an increase in puretone thresholds was 
shown at 8000 Hz.

The veteran underwent an audiometric examination in April 
1999.  The medical history noted that the veteran had been in 
a tank platoon.  He had a history of constant tinnitus 
bilaterally.  He had no history of dizziness or ear surgery.  
The puretone thresholds measured in decibels (dB) are as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
55
55
70
LEFT
10
30
60
60
75

The average of puretone thresholds at 1000-4000 Hz was 51 
percent for the right ear and 56 percent for the left.  
Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 92 in the left ear.  The 
assessment was mild to moderate sensorineural hearing loss, 
bilaterally.

The veteran expressed dissatisfaction with the April 1999 
examination on two occasions.  In his notice of disagreement 
the veteran stated that there was no physical examination of 
hearing structures and no discussion of his hearing problems.  
In an October 2000 letter to an U.S. senator, the veteran 
complained that the examiner did not give him an opportunity 
to explain his hearing difficulties.  He also complained that 
the examiner only conducted an audiometric examination 
without regard to how he actually hears.

M.E. performed an audiometric examination of the veteran in 
November 1999.  The results of the examination are as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
55
70
75
LEFT
25
35
60
65
80

The report also recorded the puretone threshold for the right 
ear at 6000 Hz, which was 75 dB.  Puretone thresholds for the 
left ear were also recorded at 6000 Hz and 8000 Hz, which 
were 100 dB and 95 dB, respectively.  The assessment was 
bilateral sensorineural hearing loss.  It appears that speech 
recognition scores were taken only for the left ear, at 88 
percent.  There is no indication the evaluator used the 
Maryland CNC word list for purposes of ascertaining speech 
recognition scores.

The veteran underwent a VA audiometric examination in 
December 2000.  The results of the examination are as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
60
60
70
LEFT
20
30
60
60
80

The average of puretone thresholds was 54 for the right ear 
and 58 for the left.  Speech audiometry revealed speech 
recognition ability of 96 percent in the right ear and of 92 
in the left ear.  The diagnosis was moderately severe high 
frequency sensorineural hearing loss, bilaterally.

The assignment of a disability rating for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  Thus, the Board has neither the 
authority nor the discretion to award a compensable 
evaluation based upon the character of the veteran's service 
nor the nature of the original injury that produced the 
hearing impairment. 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 59 (1994).  The Board 
notes that the veteran is not entitled to a "staging" of 
ratings based on separate periods based on the facts found 
during the appeal period because the present claim is not 
based on an initial assignment of a rating disability.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's representative contends that only the puretone 
thresholds should be used to evaluate the veteran's hearing 
impairment; the representative offers no medical evidence to 
support that contention.  The Court of Appeals for Veterans 
Claims (formerly the Court of Veteran's Appeals) has held 
that a lay person is not competent to make determinations 
that require medical expertise.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  VA examiners did not certify 
that using speech discrimination test scores was 
inappropriate because of language difficulties or 
inconsistent speech discrimination scores.  Accordingly, the 
Board will evaluate disability under § 4.85 based on the 
puretone threshold averages at 1000, 2000, 3000 and 4000 Hz, 
and the speech discrimination scores.  The Board further 
notes that the veteran's audiometric examination results do 
not meet the criteria for exceptional patterns of hearing 
impairment under § 4.86.  Using the most recent audiometric 
examination, when the puretone threshold average and the 
speech recognition score for the right ear are applied to 
Table VI, the numeric designation of hearing impairment is I.  
When the puretone threshold average and speech recognition 
score for the left ear are applied to Table VI, the numeric 
designation of impairment is II.  When the numeric 
designations for the right and left ears are applied to Table 
VII, the percentage of evaluation for hearing impairment is 0 
percent.  Therefore, the Board finds that the veteran's 
hearing disability continues to be noncompensable.  The Board 
notes, as the veteran has conceded, the audiometric results 
of M.E.'s examination are similar to the results of VA's 
examination.  Further, as that evaluation did not include 
speech discrimination scores for both ears, and in any event 
did not use the Maryland CNC word list, it can not serve as a 
basis for an evaluation as it does not supply the necessary 
findings under the rating criteria.

The Board also cannot conclude that the disability picture as 
to the veteran's bilateral hearing loss is so unusual or 
exceptional, with such related factors as frequent 
hospitalization and marked interference with employment, as 
to prevent the use of the regular rating criteria.  38 C.F.R. 
§ 3.321(b).  The record does not reflect any recent or 
frequent hospital care, or any interference in the veteran's 
employment that is beyond the average impairment of earning 
capacity contemplated by the regular schedular criteria.  
Consequently, a higher rating on an extraschedular basis is 
not warranted.

The veteran raised several questions in his substantive 
appeal and submitted several documents.  First, the veteran 
submitted a copy of an opinion of the VA, Office of General 
Counsel, VAOPGPREC 66-1990.  The central issue in this 
opinion is whether VA can reduce a disability rating based 
solely on newly enacted rating criteria, as opposed to an 
actual change in physical impairment.  Reductions based 
solely on a change in rating criteria are prohibited by 
statute.  See 38 U.S.C.A. § 1155.  The opinion, however, is 
inapplicable to the matter currently before the Board because 
a reduction in rating has not occurred.  The veteran's 
hearing impairment was initially rated noncompensable and the 
Board is continuing the noncompensable rating.  

The veteran requested that the results of his "1984" 
examination be considered by the Board on appeal.  The Board 
has thoroughly reviewed the claims file.  The file contains 
examinations from November 1982 and January 1983, but no 
examination dated in 1984.  The Board notes that the June 
1984 statement of the case reports on examinations in 1982 
and 1983, but none in 1984.  The Board observes that the some 
of the puretone thresholds have increased since the 1982 and 
1983 examinations; however, these examinations are not 
probative of the veteran's current hearing impairment.  The 
veteran also asked the following questions: 1) why 
procedures, results and decisions differed between tests 
conducted in 1984 and 1987; 2) what the veteran was entitled 
to based on the 1984 findings.  The Board observes that while 
several changes were made in the rating schedules and in 
hearing examination requirements during the 1980s, these 
changes do not affect the veteran's current claim for an 
increased rating for bilateral hearing loss.  Nor do the 
veteran's entitlements under 1982 and 1983 evaluations affect 
his present claim.  The pertinent question in this case is 
whether the current evidence shows an increase in hearing 
impairment sufficient to warrant a compensable rating.  The 
Board finds that it does not. 


ORDER

Entitlement to a compensable rating for bilateral hearing 
loss is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

